Title: To James Madison from Edward Carrington, 21 September 1791
From: Carrington, Edward
To: Madison, James


My dear Sir,
Richmond Sepr. 21. 1791
Having an opportunity by return of Mr. Barburs Servant to Orange, I embrace it to acknowledge the receipt of yours of the 28th. Ult. from Phila. annexed to Mr. T. Coxes Note, & to thank you for your attention to the business to which it related.
You I suppose hear much said in your passage through the Country upon the Subject of the Excise. It daily becomes better understood and consequently better liked. I have lately had occasion to visit Isle of Wight & Southampton on account of the uneasinesses which prevailed there, attended, in the former with a riot against the Collector. These uneasinesses have been produced by the most bare faced misrepresentations, from which I cannot so clearly acquit the representative of that district, as I could wish—the People however are many of them convinced, and those who are not are perfectly reconciled to the measure as one that ought not to be resisted. Indeed the rioters were not numerous, and are discountenanced by the body of the County (Isle of Wight). As to Southampton it may well be said that the Law is approved of, having all the influential Characters of this opinion, & none disposed to inculcate the contrary. In returning through Greenesville I had an opportunity of finding at a Collection of the people upon which I called, that there is a general approbation amongst the inhabitants of that County. It is considered as the alternative for direct Taxation—this is a sentiment which begins to be entertained through the Country and is reconciling the people to the Law.
Mr. Burnley tells me you refer him to me for some information concerning the Bounty Lands of the Baron de Steuben. At his request I wrote to Colo. Anderson to have them Surveyed, but as the Baron Supplyed no money for paying the Expences of the business, it is probable the surveys are not yet made.
Present me to your Father & his Family, and beleive me to be with the greatest truth Your Freind & H. st.
Ed. Carrington
